Filed 5/2/13 Player v. County of Los Angeles CA@/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

TYISHA PLAYER et al.,                                                   B238297

                   Plaintiffs,                                          (Los Angeles County
                                                                        Super. Ct. No. BC435513)
         v.

COUNTY OF LOS ANGELES,

                   Defendant;

RICKEY IVIE et al.,

                   Objectors and Appellants.




         APPEAL from an order of the Superior Court of Los Angeles County. Richard L.
Fruin, Jr., Judge. Affirmed.


         Ivie, McNeill & Wyatt, Rickey Ivie, Robert H. McNeill, and Davida M. Frieman
for Objectors and Appellants.
       This appeal concerns an order imposing monetary sanctions under Code of Civil
Procedure section 177.5 in the amounts of $1,100 and $1,500 on counsel for the
defendant in a wrongful death action. The trial court found that attorney Davida Frieman
(Frieman) violated an in limine order excluding all evidence of the decedent’s arrests,
convictions, and incarcerations without first obtaining the court’s approval, and that
Frieman’s supervising attorney, Rickey Ivie (Ivie), knowingly violated the order.
       The record discloses no abuse of discretion by the trial court. We therefore affirm
the monetary sanctions order.
                                     BACKGROUND
The in limine order
       Appellants Frieman and Ivie were the attorneys of record for the County of
Los Angeles in an underlying wrongful death action brought by the spouse and children
of decedent Woodrow Wilson Player (Player). Player was shot and killed by
Los Angeles County Sherriff’s Department deputies while attempting to flee during a
felony stop following a 911 call from Player’s former girlfriend that he had pointed a gun
at her and threatened to kill her.
       The plaintiffs in the underlying case filed a motion in limine seeking to exclude
evidence concerning any of Player’s arrests or criminal convictions. On September 13,
2011, the trial court issued its tentative ruling excluding all such evidence without prior
court approval. The tentative ruling provides in relevant part:
               “Information that Player was on parole is relevant, if a condition of
       the parole was that he not be in possession of firearms. The fact that he
       might have been charged with domestic violence is relevant, but even if
       such a charge was not filed or sustained Player’s carrying of a firearm may
       have violated parole and resulted in a return to jail/prison. Incarcerations,
       including potential incarcerations, are relevant to Player’s availability to
       provide comfort, support and companionship to plaintiffs. Convictions
       probably should be limited to those that support the likelihood of lengthy
       incarceration for parole violation or for armed assault or domestic violence
       (if charged and convicted).”

             “Defendants are to advise the court at the hearing of precisely
       what arrests, convictions and/or incarcerations of Player they intend to

                                              2
        put into evidence (through what witness, what documents). The court
        will exclude all such evidence until defendants advise the court what
        evidence will be offered and to [sic] court allows the evidence.” (Original
        bolding.)

The trial court adopted its tentative ruling as its final written ruling, which it issued to
counsel on September 15, 2011.
Ivie’s opening statement
        The trial commenced with the parties’ opening statements on September 20, 2011.
As of that date, Ivie and Frieman had not advised the trial court of the precise arrests,
convictions or incarcerations of Player they intended to put into evidence, and the trial
court accordingly had not allowed any such evidence. During Ivie’s opening statement,
Ivie stated that “Mr. Player’s arrest record extends from the time he was 12 years old. It
includes such offenses as robbery.” Plaintiffs’ counsel objected, and the trial court
sustained the objections based on the in limine order.
        Later that same day, the following exchange occurred outside the presence of the
jury:
        “THE COURT: [W]e talked last Friday about the arrest history. We were
        going to have an agreement on what history could be put into evidence, and
        you were going to make an offer as to what you wanted to put into
        evidence. Today in your opening statement you went back to his first arrest
        as a juvenile at age 12. What is the list that you’re going to want to put into
        evidence? I don’t want the entire list. I want the reduced list that might be
        pertinent to the issues.

        “MR. IVIE: I have the -- his arrest record.

        “THE COURT: I’m sorry. I have his arrest record --

        “MR. IVIE: Right.

        “THE COURT: -- In one of the motions in limine. The question is --

        “MR. IVIE: Which ones are relevant?



                                               3
       “THE COURT: -- Which ones are relevant? You were going to offer me a
       list, and I haven’t seen the list. I have other things to do, so it kind of slips
       out of my mind, but now that I’m reminded about it by the opening
       statements. I want to know what’s going to happen. So I’m putting that on
       my list, too, so we’ll talk about that later.”

Frieman’s cross-examination
       The case proceeded to the plaintiffs’ case-in-chief, during which plaintiffs’
counsel elicited testimony concerning Player’s incarceration from Latoria Williams, the
mother of Player’s child, Justin.
       “[PLAINTIFFS’ COUNSEL]: And when Justin was born, was Mr. Player
       present?

       “[WILLIAMS]: No.

       “[COUNSEL]: [W]here was Mr. Player at that time?

       “[WILLIAMS]: He was in jail.

       “[¶] . . . [¶]

       “[COUNSEL]: All right. And later on in 2006, did you learn that Mr.
       Player had returned to jail?

       “[WILLIAMS]: Yes.

       “[COUNSEL]: And how much time was it from the time Mr. Player first
       saw Justin until the time he had to go back again to prison?

       “[WILLIAMS]: I’m not sure if it was two weeks or a month or two, but it
       was -- he was only out for a short while.

       “[¶] . . . [¶]

       “[COUNSEL]: All right. And then at some time Mr. Player went back into
       custody; correct?

       “[WILLIAMS]: Yes.


                                               4
       “[COUNSEL]: And then at some point he was released?

       “[WILLIAMS]: Yes.

       “[¶] . . . [¶]

       “[COUNSEL]: All right. And incidentally, for that year while Mr. Player
       was in prison, would you visit him with Justin?

       “[WILLIAMS]: Yes.”

       During Frieman’s subsequent cross-examination of Williams, the following
exchange took place:
       “[FRIEMAN]: And do you know why Mr. Player went back to jail?”

Plaintiffs’ objection on the ground of relevance was overruled.

       “[WILLIAMS]: You asked what -- what he got out of jail for?

       “[FRIEMAN]: Correct.

       “[WILLIAMS]: The last time?

       “[FRIEMAN]: Correct.

       “[WILLIAMS]: For murder.”

       Plaintiffs’ counsel requested a sidebar conference during which they requested that
Williams’s testimony be stricken. The following exchange occurred outside the presence
of the jury:
       “[THE COURT]: Why were you eliciting this testimony?

       “[FRIEMAN]: Umm, I simply inquired if she knew why he had gotten out
       of jail, what he was in jail for. This will be pertinent a little bit later --

       “[THE COURT]: Look, the question is he wasn’t convicted of the charge
       for which he was in jail at that point in time. Now I don’t know the
       sequence of all the charges, but you do. And we decided beforehand that
       we weren’t going to introduce evidence of any charge other than where

                                             5
       there was a conviction. You’ve introduced subject matter in this trial which
       is inappropriate and you knew it was inappropriate. I expect you to control
       your questions so that you’re not going to elicit from this lay witness
       something the jury shouldn’t hear. Was this deliberate?

       “[FRIEMAN]: No. This was actually something that was going to come
       up when I spoke to Ms. Tyisha Player, because it has to do with their
       marriage and --

       “[THE COURT]: The point is although he was arrested and although he
       was in jail awaiting trial and during trial, he wasn’t convicted of that
       particular charge. I’m told that’s the case. Is that correct?

       “[FRIEMAN]: Yes. He was not convicted.

       “[THE COURT]: And you’ve known this; is that correct?

       “[FRIEMAN]: Yes, I knew he was not convicted.”

The trial court declined a request by plaintiffs’ counsel to instruct the jury that Frieman
had engaged in a deliberate act of misconduct, stating: “Well, I don’t know whether it
was a deliberate act of misconduct or simply a lack of thought about what the witness
was likely to say. This is cross-examination. It’s not Ms. Frieman’s witness. She has
not been able to prepare the witness to give the responses that she would expect.” The
trial court ultimately instructed the jury as follows: “Mr. Player was not convicted of the
charge of murder. The question asked by Ms. Frieman was inappropriate. I will strike
the answer given by Ms. Latoria Williams, and you are not to consider what she has said
in response to Ms. Frieman’s question.” Trial of the underlying case thereafter resumed.
The order to show cause (OSC) and sanctions order
       On October 5, 2011, the trial court issued an OSC re assessment of monetary
sanctions against Frieman and Ivie. The court’s OSC cited violation of the court’s
September 15, 2011 ruling on plaintiffs’ motion in limine excluding evidence of Player’s
arrests, convictions, and incarcerations unless approved in advance by the court. The
court listed the following facts and circumstances justifying the OSC and supporting the
imposition of monetary sanctions: Frieman, on September 22, 2011, using a written

                                              6
script for her questions, elicited testimony during her cross-examination of Latoria
Williams, the mother of Player’s son, Justin, that Player was incarcerated on a murder
charge shortly after Justin was born; Frieman had actual knowledge that her line of
questioning would require Williams to reveal to the jury that Player was in jail at that
time awaiting trial on a murder charge; Frieman knew that Player was acquitted of the
murder charge and that the fact that he was charged with murder was both inadmissible
and prejudicial to plaintiffs’ case; Frieman knew that defense counsel had not provided to
the court, as of that date, any list of the particular criminal charges or convictions
suffered by Player that defendants wished to place into evidence; Ivie reviewed and
approved Frieman’s scripted cross-examination questions; and Ivie during his opening
statement told the jury that Player was arrested at the age of 12, in violation of the court’s
in limine order.
       Frieman and Ivie submitted declarations in opposition to the OSC. In his
declaration, Ivie stated that he had reviewed the trial court’s in limine order before giving
his opening statement and concluded that he was not precluded from mentioning Player’s
juvenile arrests in his opening statement. Ivie further stated that he reviewed Frieman’s
cross-examination outline; that the outline was intended to be used during Frieman’s
cross-examination of Tyisha Player; that the question Frieman proposed “Do you know
why decedent was in jail?” was intended to lay the foundation for an argument that
Tyisha Player knew Player would be incarcerated for a long time and had rushed to marry
him while he was incarcerated so she could obtain conjugal visits with him; that Frieman
had not prepared an outline for cross-examination of Latoria Williams but used the
outline she had prepared for Tyisha Player’s cross-examination for that purpose.
Frieman’s declaration reiterated the explanation given in Ivie’s declaration regarding her
intent and purpose in questioning Williams as to whether she knew why Player was
incarcerated.
       Following a November 2011 hearing on the OSC, the trial court issued its written
findings and rulings. The trial court found that “Mr. Ivie as an attorney of 35 years
standing knows that counsel may not state in an opening statement information that has

                                              7
been ruled inadmissible. He says he scrutinized the in limine motion, the court’s order
and CACI instructions for guidance as to whether he nonetheless could mention
decedent’s arrests and convictions in his opening statement. However, inexplicably, he
never sought guidance from the court on that matter.” The court further found that Ivie
knew that juvenile arrests are inadmissible by statute (Evid. Code, § 1101), knew that
inadmissible evidence cannot be revealed to the jury, knew that the court’s order
specifically prohibited disclosure of Player’s criminal history unless first reviewed and
approved by the court, and nevertheless disclosed Player’s juvenile arrests in his opening
statement to the jury. The trial court observed that defense counsel’s justification for the
admission of Player’s convictions was to support their argument that the claims by his
wife and children for loss of his love and society were diminished because Player was
incarcerated for most of his adult life. That justification, the court noted, did not apply to
Player’s juvenile arrests, which occurred before he married and fathered children. The
trial court therefore concluded that Ivie’s intent was to prejudice the jury against Player
with information Ivie knew was inadmissible.
       With regard to Frieman’s cross-examination of Latoria Williams, the trial court
found defense counsel’s explanations to be implausible. The court found that the
questions Frieman planned to ask the witness were not relevant to the defense theory that
plaintiffs’ lengthy incarcerations diminished plaintiffs’ damages because Frieman’s
proposed questions concerned an arrest relating to charges on which Player was
subsequently acquitted. The trial court noted that at the hearing on the OSC Frieman
advanced a different argument as to why she had questioned Williams about the reason
for Player’s incarceration. At the hearing, Frieman told the court her questions were
relevant because they supported the defense argument that Tyisha Player’s marriage to
Player was a sham. That argument, the trial court reasoned, was “tenable only if the
decedent was arrested for murder before the marriage occurred” but the record indicated
that the marriage preceded Player’s incarceration on the murder charge. The court
concluded that Frieman had violated the court’s in limine order and that Ivie, who


                                              8
approved the particular questions Frieman planned to ask and supervised her at trial, was
also responsible for the violation.
       The trial court found that Ivie knowingly violated its in limine order and assessed
monetary sanctions against him under Code of Civil Procedure section 177.5 in the
mount of $1,500. The court further found that Frieman violated the in limine order and
assessed monetary sanctions against her in the amount of $1,100. This appeal followed.
                                       DISCUSSION
I. Applicable law and standard of review
       Code of Civil Procedure section 177.5 provides in relevant part: “A judicial
officer shall have the power to impose reasonable money sanctions, not to exceed fifteen
hundred dollars ($1,500), notwithstanding any other provision of law, payable to the
court, for any violation of a lawful court order by a person, done without good cause or
substantial justification. This power shall not apply to advocacy of counsel before the
court.” Imposition of monetary sanctions for failing to obey a court order is within the
discretion of the trial court. (People v. Ward (2009) 173 Cal.App.4th 1518, 1527.) “‘[A]
trial court’s exercise of discretion will not be disturbed unless the record establishes it
exceeded the bounds of reason or contravened the uncontradicted evidence [citation],
failed to follow proper procedure in reaching its decision [citation], or applied the wrong
legal standard to the determination [citation].’ [Citation.]” (Conservatorship of Becerra
(2009) 175 Cal.App.4th 1474, 1482.)
II. Ivie’s opening statement
       Ivie contends his reference to Player’s juvenile arrest at the age of 12 during his
opening statement did not violate the in limine order, which is limited to the introduction
of evidence and does not mention opening statements. His opening statement, Ivie
maintains, was not evidence.
       The scope of the trial court’s in limine order is not as narrowly defined as Ivie
suggests. The order required defense counsel to advise the trial court as to “precisely
what arrests, convictions and/or incarcerations of Player they intend to put into evidence”
and excluded all such evidence until they advised the court as to “what evidence will be

                                               9
offered.” (Italics added.) Ivie’s opening statement to the jury was a roadmap of the
evidence he intended to offer at trial. “The purpose of an opening statement ‘is to
prepare the minds of the jury to follow the evidence and to more readily discern its
materiality, force and effect.’ [Citation.]” (People v. Green (1956) 47 Cal.2d 209, 215,
overruled on another ground in People v. Morse (1964) 60 Cal.2d 631, 648-649 & fn. 2.)
The terms of the order required him to seek and obtain court approval before presenting
the proposed evidence to the jury. The absence of a specific reference to opening
statements does not render the order vague nor did it immunize Ivie’s statements to the
jury.
        Ivie claims that his reference to Player’s juvenile arrests during opening statement
was not prejudicial to the plaintiffs because plaintiffs’ counsel had already mentioned
Player’s incarceration for a drug-related conviction. While the prejudicial effect of Ivie’s
statements may be relevant to the issue of whether a new trial was warranted (see Cassim
v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 800-802), it has no bearing on whether Ivie’s
conduct violated the court’s in limine order and warranted the imposition of sanctions.
        Ivie argues that the amount of monetary sanctions assessed against him -- the
statutory maximum of $1,500 -- “exceeds the bounds of reason” in light of the
circumstances, given that the trial court did not admonish him of any improper conduct
during or after his opening statement. That the trial court chose not to highlight the
impropriety of Ivie’s remarks by interrupting his opening statement or by admonishing
him in the presence of the jury did not diminish the seriousness of Ivie’s violation. That
violation, combined with Ivie’s involvement in Frieman’s violation of the order during
her cross-examination of a witness, was a sufficient basis for the trial court’s imposition
of the maximum monetary sanction. The trial court’s imposition of that sanction was not
an abuse of discretion.
III. Frieman’s cross-examination
        Frieman contends she had substantial justification for her violation of the in limine
order and that the trial court erroneously found that she intentionally or knowingly
violated the order. The trial court did not find Frieman to have knowingly violated the

                                             10
in limine order. It simply found her to have violated the order: “The court finds Ms.
Frieman violated the in limine order.”1
       The trial court considered and rejected Frieman’s purported justification for the
violation. Frieman’s justification for eliciting testimony regarding the reason for Player’s
most recent incarceration was to demonstrate that the witness believed Player would be
incarcerated for a long time, thereby diminishing the plaintiffs’ claims for damages for
the loss of Player’s love, comfort, and companionship. Frieman knew, however, that the
incarceration that was the subject of her inquiry was for a murder charge on which Player
was ultimately acquitted.
       There is substantial evidence in the record to support the trial court’s factual
findings on the imposition of sanctions. (West Coast Development v. Reed (1992) 2
Cal.App.4th 693, 697-698 [where a party challenges the factual underpinnings of a trial
court’s ruling, the appellate court reviews the record for substantial evidence to support
the court’s express or implied findings].) The record discloses no abuse of discretion in
either the imposition or in the amount of monetary sanctions.
                                      DISPOSITION
       The order imposing monetary sanctions is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ___________________________, J.
                                                  CHAVEZ
We concur:


______________________________, P. J.
BOREN


______________________________, J.
ASHMANN-GERST

1      In contrast, the trial court did find Ivie to have knowingly violated the order: “The
court finds Mr. Rickey Ivie knowingly violated the court’s in limine order.”
                                             11